UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement ¨Definitive Additional Materials xSoliciting Material Under Rule 14a-12 NEUBERGER BERMAN DIVIDEND ADVANTAGE FUND INC. (Name of Registrant as Specified in Its Charter) WESTERN INVESTMENT LLC WESTERN INVESTMENT HEDGED PARTNERS L.P. WESTERN INVESTMENT ACTIVISM PARTNERS LLC WESTERN INVESTMENT TOTAL RETURN PARTNERS L.P. WESTERN INVESTMENT TOTAL RETURN FUND LTD. ARTHUR D. LIPSON BENCHMARK PLUS INSTITUTIONAL PARTNERS, L.L.C. BENCHMARK PLUS PARTNERS, L.L.C. BENCHMARK PLUS MANAGEMENT, L.L.C. SCOTT FRANZBLAU ROBERT FERGUSON MATTHEW S. CROUSE WILLIAM J. ROBERTS GARY G. SCHLARBAUM ROBERT A. WOOD (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Western Investment LLC (“Western Investment”), together with the other participants named herein, is filing materials contained in this Schedule 14A with the Securities and Exchange Commission (the “SEC”) in connection with the solicitation of proxies against the approval of a new management agreement and for the election of its slate of director nominees at the 2009 annual meeting of stockholders (the “Annual Meeting”) of Neuberger Berman Dividend Advantage Fund Inc. (the “Fund”).Western Investment has not yet filed a proxy statement with the SEC with regard to the Annual Meeting. Item 1: On March 24, 2009, Western Investment issued the following press release. Western Investment Opposes New Management Agreements for Neuberger Berman Closed-End Funds Western Investment cites deplorable record and performance, nominates directors for election to the Board of Neuberger Berman Dividend Advantage Fund Inc.(AMEX: NDD) NEW YORK(BUSINESS WIRE)Western Investment LLC (“Western Investment”) is announcing its opposition to any new management agreements between Neuberger Berman and its closed-end funds. Neuberger Berman announced today that it would be presenting new management agreements to stockholders of its closed-end funds for their approval at the closed-end funds’ 2009 annual meetings of stockholders, scheduled to be held on May 13, 2009. Western Investment is a stockholder in all of the Neuberger Berman closed-end funds. Art Lipson, the managing member of Western Investment stated, “We are concerned that Neuberger Berman is about to ask stockholders of its closed-end funds to approve new management agreements, which would provide substantive economic benefit to Neuberger Berman, at a time when many of those closed-end funds have double-digit discounts to their net asset values and abysmal returns. For example, one such fund, Neuberger Berman Dividend Advantage Fund, Inc. (AMEX:NDD - News) has had a negative 55% return over the past year, and a negative 5.99% return since its inception, significantly trailing the S&P 500 Index. Even more striking, NDD’s issue price in March 2004 was $20.00 per share. Its closing stock price on March 20, 2009 was $4.69, a 76% decline.” Western Investment, together with its affiliates is one of the largest stockholders of NDD, owning over 9.9% of NDD’s outstanding common stock. Mr.
